 

 

l Robert George O’Mea "-` if~\..“ - .\ P{\,,
1050 Norway Street NE z :;_~,"__V_Hmon `.§ _: __`""'C';~-~~~»-
2 Salern, Oregon 97301 ' * 1"*“"*--
(503) 341-3370
3
Debtor Pro Se
4
5
6
7
8
9 UNITED STATES BANKRUPTCY COURT
10 FoR THE DISTRICT oF oREGON
l l ln re:
Case No. 1-1»7-63572-tmb7
l 2 Robert George O’Mea,
DEBTOR ROBERT GEORGE O’MEA’S
13 Debtor. MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF
l 4 DEBTOR'S MOTION TO SET ASIDE
TRUSTEE'S OBJECTIONS TO CLAIMED
l 5 EXEMPTIONS AND ORDER THEREON;
OR lN THE ALTERNATIVE, MOTION
l 6 TO COMPEL TRUSTEE TO ABANDON
| EXEMPT PERSONAL PROPERTY
l 7
l 8 Thjs contested matter is before the court on the Motion OfDebtor to Sez‘ Aside Trustee’s

l 9 Objec!ions to Claimea' Exemptions and Ora'er Thereon,' or in the Al!ernative to Compel Trusree to

20 Abandon Exempt Personal Proper{y, regarding the Debtor’s' personal property, described as “[D]ebior's
21 personal injury claim against fsenstein in the amount of $65, 000 (the ”Personal Injury Claim'Q and the
22 claimed exemption in the Personal Injury Claim under ll U.S.C. 522(¢{) (H) (D) in the amount of

2 3 $23, 6 75. ”, filed herein, pursuant to Rule 6007(b) of the Federal Rules of Bankruptcy Procedure, asking
2 4 the court to compel the Chapter 7 Trustee to abandon the Debtor’s said property The Chapter 7 Trustee
2 5 filed an Objection to the Claimed Exemptions on January 29, 2018, arguing that equity in the Personal

2 6 lnjury Claim belongs to the estate. Debtor objects to the Trustee’S Obj ection, and requests thatthis

 

Page -l- Debtor Robert George O’Mea’s Memorandum of Points and Authorities
CaSe 17-63572-tmb7 DOC 40 Filed 04/03/19

 

1 Court enter an Order overruling the Trustee’s objections, or in the alternative, Debtor Moves this Court
2 for an Order compelling the Trustee to abandon her interest in the property claimed as exempt
3 This is a core proceeding 28 U.S.C. § i§?(b)(Z)(A), (O) (2006).
4 l
5 On Novernber 22, 2017, the Debtor, acting by and through counsel, filed a Voluntary Petition
6 commencing his case under Chapter 7 of the Bankruptcy Code. In his schedules, the Debtor valued the
7 property at $65,000 and claimed an exemption in the property in the amount of $23,675.00, pursuantto
8 ll U.S.C. § 522(d)(ll)(D).
9 II
1 0 When the Debtor filed his Voluntary Petition on November 22, 2017, his bankruptcy estate,
1 1 consisting of "all legal or equitable interests of the debtor in property as of the commencement of the
12 case[,]" Was created'. ll U.S.C. § 54l(a) (20()6). Upon her appointment, the Chapter 7 Trustee, pursuant
13 to ii U.S.C. §§ 323(a) and 704(a)(i) (2006), became the representative of the Debtor’s bankruptcy
1 4 estate, succeeding to his interests in property of the estate and inheriting the responsibilityto use estate
1 5 property for the best interests of ereditors, including the liquidation of property pursuant to ll U.S.C. §
1 6 363 (2006).
1 7 lth
1 8 On December 29, 2017, the Meeting of Creditors Was held; on January 29, 2018, the Trustee
1 9 tiled her Obj ections to Claimed Exemptions. When a debtor tiles a bankruptcy petition, all of the
2 0 debtor's property becomes property of the bankruptcy estate. See ll U.S.C. § 54l. However, the
2 t debtor is entitled to exempt certain eligible property from the bankruptcy estate. See id. § 522(1).
2 2 Section 522(1) states the procedure for claiming exemptions and objecting to claimed exemptions as
2 3 follows: “The debtor shall tile a list of property that the debtor claims as exempt under subsection (b) of
2 4 this section- Unless a party in interest obj ects, the property claimed as exempt on such list is exempt."
2 5 Although § 522(1) itself does not specify the time for objecting to a claimed exemption, Rule 4003 (b)
2 6 provides in pertinent part:

 

Page -2- Debtor Robert George O’Mea’s Memorandum of Points and Authorities
CaSe 17-63572-tmb7 DoC 40 Filed 04/03/19

 

to
11
12
13
14
15
16
ii
is
19
20
21i\V
22
23
24
25
26

 

"The trustee or any creditor may tile objections to the list of property claimed as exempt Within 30 days
M the conclusion of the meeting of creditors held pursuant to Rule 2003 (a), unless, Within such
period, further time is granted by the eourt." (Fed. R. Banl<r.P. 4003(b), emphasis added). The Trustee
herein however filed her Obj ections 31 after the conclusion of the meeting of the creditors - December
being among the months containing 31 days. Therefore, the Trustee's Obj ections Were untimely tiled,
and must - accordingly - be set aside.

Statutes, regulations, and rules of the court must be read in a "straightforward" and
"commonsense" manner. See Bartlik v. United States Dep't ofLabor, 62 F.3d 163, 165-66 (6th
Cir.1995) (en banc). When the Court can discern an unambiguous and plain meaning from the language
of a rule, its task is - essentially - at an end. ]d. at l66. Rule 4003(b) unambiguously requires that an
extension of time be granted Within the prescribed thirty-day period; the Trustee herein did not do so.
The Rule can only be plainly read to require that an interested party must tile a motion for anextension
Within the prescribed thirty-dayperiod, and that the court must rule on that motion Within the same
thirty-day period. lndeed, the rule only implicitly requires that a request for an extension be made
Within the thirty-day period, While it expressly requires that the court grant such an extension Within that
period. Moreover, Fed. R. Bankr.P. 9006(b)(3) provides that the court may enlarge the time for taking
action under Rule 4003 (b) "only to the extent and under the conditions stated in those rules." Thus,
Rule 4003 (b) should be viewed as jurisdictional Because Rule 4003 (b) is jurisdictional, it does not
matter that the debtor did not timely object When the Trustee liled her obj ections, after the thirty-day

period had expired f

Further, even it` the Trustee's objections had been timely tiled, they must still fail, because the
Trustee is Wrong on the laW. The Trustee apparently relies on the legislative history of the subsection
Which states: "subparagi'aph (d)(l l) is designed to cover payments in compensation of actual bodily
injury, such as the loss of a limb, and is not intended to include the attendant costs that accompany such

a loss, such as medical payments, pain and suffering, or loss of earnings Those items are handled

Page -3- Debtor Robert George O’Mea’s l\/lemorandum of Points and Authorities
CB_S€ 17-63572-'[mb7 DOC 40 Fil€d 04/03/19

 

10W
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

separately by the bill." (H. Rept. No. 95-595 to accompany H.R. 8200, 95th Cong., lst Sess. (1977)pp.
360-363). The Trustee apparently assumes that the Debtor’s injuries are not permanent, so the damages
must therefore be for pain and suffering, and that therefore, the payment for those injuries is excluded
from the exemption provision.

The Trustee’s Motion states: “[Dlebtor's claimed exemption in the Personal injury Claim under
ll U.S.C. 522(d)(l l)(D) is only applicable to funds awarded to the debtor ‘on account of personal
bodily injuiy, not including pain and suffering or compensation for actual pecuniary loss.’ Anyamount
awarded to the debtor under the Personal lnjury Claim that is not compensation for actual bodilyinjury

cannot be claimed exempt under this statute.”

The problem for the Trustee’s position is twofold: first, there is no evidence extant in the record
that the compensation represented - in any real sense - payment for pain and suffering The 365,000
Which represented the entire settlement due under the Settlernent Agreement (a copy of whichis
appended hereto as Debtor’s l\fiotion Exhibit “A” and by reference incorporated fully herein as though
set forth below) was entered into as payment for “any and all claims for economic andnoneconomic
damages” , which damages may - or may not - have included pain and suffering

The unadulterated fact of the matter is that the Trustee’s assumption that the Debtor’s
compensation award represents an award for “pain and suffering“, is just that: an assumption - the less
about which is extrapolated the better. The Debtor’s original Complaint (a copy of which is appended
hereto as Debtor’s Motion Exhibit “B” and by reference incorporated fully herein as though setforth
below), pleads numerous deleterious effects of the accident, which the Debtor suffered from including,
“a permanent tearing and Wrenching of the muscles, tendons, ligaments, nerves and soft tissues ofhis
neck and back”, and “an annular injury, with disc herniatien, at the C6-7 intervertebral disc spaces.”
The Complaint further pleads that “[Debtor’s] injuries are permanent and degenerative in nature and
have increased his susceptibility to future injury, degenerative arthritis and degenerative disc disease.”

(emphasis added)

Page -4- Debtor Robert George O’Mea’s Memorandum of Points and Authorities
CB_S€ 17-63572-'[mb7 DOC 40 Fil€d 04/03/19

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Therefore, as can be plainly seen, the Trustee’s allegation of the Debtor’s claimed exemptionin
the settlement, as being solely for “pain and suffering”, are not only unsupported by the record, but in
fact belied by it, and the Trustee’s overactive imagination in this area, can perhaps be best attributed to a
desire to claim another $2,3 00 in compensation, rather than any legitimate desire to properly discharge

her fiduciary duty.

Another hindamental - and equally thwarting - dilemma for the Trustee arises from the fact that
the majority of courts that have dealt With this exemption have not actually interpreted it in the narrow
fashion Which the trustee advocates The bankruptcy courts which have tried to define the boundaries of
the personal bodily injury entitling a debtor to the exemption have overwhelmingly upheld the debtor'S
claim of exemption fn re Lynn, 13 Bankr. 361 (Banl<r. W.D.Wi. 1981) (payments for loss of consortium
were exempt as a personal bodily injury), fn re Territo, 36 Bankr. 667 (Bankr. E.D. N.Y. 1984)
(payments for herniated disc injury exempt) and fn re Sz'debotham, 77 Bankr. 504, 506 (Bankr. E.D.
Penn. 1987) (declaratory ruling because there had not yet been an award on the personal injury action).

ln the Terrz`ta case, the court noted that the definition of pain and suffering found in Black's Law
Dictionary includes not only physical discomfort and distress, but also mental and emotional trauma
The court concluded that the latter form of pain and suffering Was the type which Congress intended to
exclude from the exemption at issue. Territo, 36 Bankr. at 670. ln Lynn, the court held that the
legislative history could not be taken seriously without rendering the statute meaningless Lyun, 13
Bankr. at 362.

When the intent of the legislature is unclear, vague or ambiguous, a liberal interpretation of the
exemption laws is favored. In re Wilson, 22 Bankr. 146, 149 (Banl<r. D. Or. 1982), In re Hawes, No.
682-07173 (Bankr. D. Or. Nov. 21, 1983) (Luckey, BJ), citing Childers v. Brown, 81 Or. 1, 158 P. 166
(1916).

Debtor suffered a permanent and compensable injury. The fact that the injury is manifested - in

part - through pain and suffering does not make the injury any less of a physical bodily injury.'l`he

Page -5~ Debtor Robert George O’Mea’s Memorandum of Points and Authorities
CB_S€ 17-63572-'[mb7 DOC 40 Fil€d 04/03/19

 

1 award is for an actual physical injury and not for mere emotional distress Debtor claims an exemption
2 in a net recovery of $23,675.00. The amount is not out of proportion with the injuries he sustained as
3 they are described in his Complaint The exemption claimed by the Debtor should be upheld and the
4 Trustee's objection overruled.
51ll l
6 ln the Alternative, Debtor has moved for an Order requiring the Trustee to abandon any interest
7 in the claimed exemption Also included within the Chapter 7 Trustee's duties is the authorization to
8 "abandon any property of the estate that is burdensome to the estate or that is of inconsequential value
9 and benefit to the estate[,]" ll U.S.C. § 554(a) (2006), and if she does not, the Chapter 7 Trustee may be
1 0 ordered to do so upon the request of a party in interest, provided that party in interest meets its burden of
1 1 proof and presents a prima facie case that the property is burdensome to the estate or ofinconsequential
12 value. ll U.S.C. § 554(b) (2006); la re Dr`Dario, 232 B.R. 311, 313 (Bankr. D.N..l. 1999); fn re Dillon,
13 219 B.R. 781, 785 (Bankr. M.D. Tenn. 1999).
1 4 1n determining whether to order abandonment, the court should focus on Hwhether there is a
1 5 reason that the estate's interest in the property should be preserved or, instead, whether the property is so
1 6 worthless or burdensome to the estate that it should be removed therefrom." Morgan v. K. C. Mach. &
17 Tool Co. (In re K.C. Mach. & Tool Co.), 816 F.2d 23 8, 246 (6th Cir. 1987) (citations omitted).
18"71[
1 9 ln the instant case, the plain fact is that the Trustee’s reasonably anticipated legal fees for
2 0 pursuing the claimed exemption, could easily meet - or even exceed - the amount which the Trustee is
2 1 seeking to claim from the debtor. The Trustee, despite being a member in good standing of the Oregon
2 2 State Bar, has elected to hire another Oregon Bar Attorney to represent her, in an apparent attemptto
2 3 “share the Wealt ”. Given those circumstances, Which could clearly result in a diminished amount
2 4 available for distribution to creditors, even if the Trustee’s Obj ection is upheld, it would be foolish to
2 5 expend sums in pursuit of a dubious potential payoff. This of course, does not even begin to calculate
2 6 the effect if - after protracted, lengthy, and expensive litigation -the Trustee’s Motion is ultimately

 

Page -6- Debtor Robert George O’Mea’s Memorandum of Points and Authorities
CB_S€ 17-63572-'[mb7 DOC 40 Fil€d 04/03/19

 

   

 

 

1 unsuccessful The Debtor believes that it is unlikely that the Trustee will offer to reimburse the
2 bankruptcy estate for her foolishly-spent legal fees.
3 111 the matter at hand, it is clear from the outset that the Debtor’s interest in the property should
4 be preserved, and equally clear that the property has the potential of being so “worthless or burdensome
5 to the estate”, that it should be ordered to be abandoned by the Trustee.
E‘WIII
7 CONCLUSI{)NS
8 As set forth above, the Trustee's Obj ections Were untimely filed - which untimely filing negated
9 any obligation on Debtor's part to timely file a response - and therefore were never properly before the
1 0 Court in the first place. Further, there is no evidence in the record to support the Fl`rustee's unsupported
1 1 allegation that the claimed exempt property represents damages for “pain and suffering" Additionally,
12 the legal theories behind the Trustee's Obj ections are not well-grounded or sustainable Finally, the
1 3 anticipated costs of the Trustee's continuation of her search for legal justification to seize Debtor's
l 4 legitimately exempt property, mandate abandonment in any event.
1 5
1 6 Respectfully Subrnitted, thisLday o "l, 20§.
1 7 . \
18 l J\C\
Rbbert O’Mea, Plaintiff Pro é'
1 9 1050 Norway Street NE
Salem, Oregon 97301 \
2 0 (503) 341-3370
2 1
2 2
2 3
2 4
2 5
2 6

 

Page -7~ Debtor Robert George O’Mea’s Memorandum of Points and Authorities
CaSe 17-63572-tmb7 DOC 40 Filed 04/03/19

 

